Citation Nr: 1313761	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  07-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for psoriasis.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to February 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2011, the Veteran was afforded a hearing before a decision review officer (DRO) at the RO and in February 2012 he testified at a hearing before the undersigned.  Transcripts of the hearings are of record.  In April 2012 and January 2013, the Board remanded the above issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case to associate with the claims file records that the Galveston VA Medical Center, dated from October 2011 to April 2012, which were scanned into VISTA as well as to issue the Veteran a supplemental statement of the case (SSOC) that references his October 2011 to April 2012 treatment records from the Galveston VA Medical Center.  See 38 C.F.R. §§ 3.159(c)(2), 19.31 (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, the Board does not find that the post-remand development and SSOC are adequate because although the post-remand record shows that the Veteran was issued a SSOC in March 20013 that references his post-2013 VA treatment records, it did not reference his earlier October 2011 to April 2012 treatment records from the Galveston VA Medical Center nor report that his VISTA records had been associated with the claims file.  Moreover, a review of the record on appeal, including the records found in virtual VA, does not include the Veteran's VISTA records.  Similarly, the Board finds the SSOC inadequate because its discussion of why the Veteran did not meet the criteria for a rating in excess of 10 percent for his psoriasis treated the disability as if it was rated as noncompensable.  

Given the above, the Board finds that another Remand is required to fully carry out the development directed by the Board in its January 2013 Remand.  Id; Also see Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

Because of the nature of the Veteran's disabilities, it is likely that he receives ongoing treatment.  However, his post-March 2013 treatment records from the Houston/Galveston VA Medical Centers and his post-February 2012 treatment CAPRI records from the Houston/Galveston VA Medical Centers are not found in the claims file or available electronically via Virtual VA.  As there are potentially relevant outstanding VA medical records, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell.

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file, either physically or electronically, all of the VISTA records cited to by the VA treatment records including the October 2011 to April 2012 treatment records from the Galveston VA Medical Center.  All actions to obtain the VISTA records should be documented fully in the claims file including in the SSOC.  

2.  Associate with the claims file, either physically or electronically, all of the Veteran's post-March 2013 treatment records from the Houston/Galveston VA Medical Centers and his post-February 2012 treatment CAPRI records from the Houston/Galveston VA Medical Centers.  All actions to obtain the requested record should be documented fully in the claims file.  

3.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits and all evidence received to include a summary of the appellant's October 2011 to April 2012 treatment records from the Galveston VA Medical Center and a summary of all records found or not found in VISTA, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

